Citation Nr: 0727289	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-38 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The veteran had active military service from December 1951 to 
November 1955.  

This matter initially came before the Board of Veterans' 
Appeal (Board) on appeal of a September 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  In April 2006, the veteran 
testified before the undersigned Veterans Law Judge during a 
videoconference hearing.  

In July 2006, the Board remanded the veteran's claim for 
additional development.  In May 2007, following further 
development of the record, the RO increased the veteran's 
disability rating for bilateral hearing loss from 
noncompensable to 10 percent.  Thereafter, this matter was 
returned to the Board.  


FINDING OF FACT

VA audiometric testing reveals no worse than Level II hearing 
acuity in the right ear and Level III hearing acuity in the 
left ear.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
bilateral hearing loss are not met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85 (Diagnostic 
Code 6100), 4.86 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision on the veteran's claim on appeal 
has been accomplished.  

In this respect, through July 2003 and July 2006 notice 
letters, the veteran received notice of the information and 
evidence needed to substantiate his claim.  Thereafter, the 
veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claim.  

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It also requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  Furthermore, the veteran was 
requested to submit relevant evidence in his possession in 
support of his claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, the veteran was provided the content-
complying notice to which he was entitled.  Pelegrini, 
18 Vet. App. at 122.  Consequently, the Board finds the 
detailed notice requirements set forth in 38 U.S.C.A. 
§§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nothing about the 
evidence or any response to VA's notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  Here, following the July 2006 
notice letter the veteran's claim was re-adjudicated in May 
2007.  See Medrano v. Nicholson, 21 Vet. App. 165 (2007), 
citing Mayfield v. Nicholson, 444 F. 3d 1328, 1333 (Fed. Cir. 
2006) (Mayfield II) (in order to cure a VCAA notice timing 
defect, a compliant notice must be issued followed by the 
readjudication of the claim).  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim decided 
herein.  Reports of audiological examinations from 
Otolaryngology Associates, from St. Anthony Hospital 
Audiology Clinic (QTC fee-based examination), and from 
Audiology and Assistive Listening, dated in June 2002, August 
2002, and March 2003 respectively, are associated with the 
claims file.  The veteran was provided a QTC fee-based 
audiological examination in August 2002 and a VA audiological 
examination in July 2003, to assess the severity of his 
service-connected bilateral hearing loss.  Otherwise, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, existing records 
pertinent to the claim that need to be obtained.  Therefore, 
the Board finds nothing in this case that would demonstrate 
that the essential fairness of the adjudication of the 
veteran's claim has been affected.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

The Board is aware that where the record does not adequately 
reveal the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  See Allday 
v. Brown, 7 Vet. App. 517, 526 (1995).  (With respect to 
service-connected hearing loss, where the appellant 
complained of increased hearing loss two years after his last 
audiology examination, VA should have scheduled the appellant 
for another examination.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997).)  In this case, the record reflects that the 
veteran last underwent a VA audiological examination in July 
2003.  While the veteran has contended that his hearing loss 
disability warrants a higher evaluation, at no time since the 
July 2003 VA audiological examination has the veteran 
submitted evidence reflecting an increase in the severity of 
his hearing loss or has he reported that his hearing has 
become worse.  Thus, the Board does not find further 
development to obtain an additional VA audiological 
examination is warranted.  

At the same time, the veteran has called into question the 
validity of the July 2003 VA audiological examination.  He 
has reported that he was dissatisfied with the examination 
conducted by the VA examiner at that time.  In particular, 
the veteran alleges that the examiner reportedly stated that 
the veteran should not get any compensation for his hearing 
loss.  The Board notes that its review of the report of July 
2003 VA audiological examination reflects clinical findings 
consistent with other reports of audiological examination 
associated with the claims file, even those submitted by the 
veteran.  Thus, the Board finds no reason to question the 
findings reported by the examiner in the report of July 2003 
examination.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The evidence reflects, in particular, a QTC fee-based 
audiological examination conducted in August 2002 at St. 
Anthony Hospital Audiology Clinic.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
50
70
70
LEFT

35
50
65
65

Pure tone threshold averages were 56.25 decibels (dB) in the 
right ear and 53.75 dB in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 88 percent in the left ear.  The audiologist 
noted that the veteran had mild to severe sensorineural 
hearing loss in the right ear, and mild to moderate hearing 
loss in the left ear.  

On VA audiological testing in July 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

40
55
75
75
LEFT

40
55
65
70

Pure tone threshold averages were 61 dB in the right ear and 
58 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 in the right ear and 88 in left 
ear.  The audiologist noted that the veteran had mild to 
severe sensorineural hearing loss.  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86.  When the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately. 38 C.F.R. § 4.86 (b).

Applying the results of the veteran's audiological 
evaluations in August 2002 and July 2003 to Table VI, reveals 
no worse than Level II hearing acuity in the right ear and 
Level III hearing acuity in the left ear.  Application of the 
above-noted Level findings to Table VII results in a 
noncompensable (0 percent) rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

The Board also points out that, based on audiological testing 
in August 2002 and July 2003, the evidence does not reflect 
pure tone thresholds meeting the definition of exceptional 
hearing impairment under 38 C.F.R. § 4.86(a) or (b).  The 
puretone thresholds recorded do not reflect each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hz) as 
being 55 decibels or more, or 30 decibels or less at 1000 Hz 
and 70 decibels or more at 2000 Hz.  See 38 C.F.R. § 4.86(a), 
(b).  Thus, consideration of Table VIA is not warranted.  

The Board has also reviewed the report of June 2002 
audiological examination from Otolaryngology Associates and 
the report of March 2003 audiological examination from 
Audiology and Assistive Listening.  The veteran has argued 
that the June 2002 audiological examination from 
Otolaryngology Associates reflects word recognition scores of 
42.5 in his left ear and 47.5 in his right ear.  As a result, 
he should be entitled to a higher evaluation for his service-
connected bilateral hearing loss.  

It should be pointed out, as noted above, that hearing acuity 
is measured in part by the results of controlled speech 
discrimination tests which result in assigned speech 
discrimination (recognition) percentages.  In this regard, a 
review of the report of June 2002 audiological examination 
from Otolaryngology Associates reflects speech discrimination 
percentages of 84 percent in the left ear and 88 percent in 
the right ear.  It is not clear whether the Maryland CNC word 
list was used to measure the veteran's speech discrimination.  
The subsequent report of August 2002 QTC fee-based 
audiological examination from St. Anthony Hospital Audiology 
Clinic reflects speech discrimination percentages of 88 
percent in the left ear and 96 percent in the right ear.  The 
Maryland CNC recorded word list was used in determining the 
speech discrimination percentages.  Thus, the speech 
discrimination scores reported in June 2002 are generally 
consistent with scores subsequently reported in August 2002.  

The Board is also aware that the numbers 42.5 and 47.5 
referenced by the veteran and written on the report of June 
2002 audiological examination from Otolaryngology Associates 
do not appear to have been written by the examining 
audiologist.  Nonetheless, the numbers are not relevant for 
the purpose of rating the veteran's hearing loss under 
38 C.F.R. § 4.85, Diagnostic Code 6100.  

Likewise, while the veteran has also argued that the March 
2003 audiological examination from Audiology and Assistive 
Listening reflects his hearing to be worse as compared to the 
July 2003 VA audiological examination, the Board notes that 
reported findings during both examinations are consistent.  
In particular, speech discrimination scores in the March 2003 
audiological examination were noted as 100 percent 
bilaterally, thus reflecting an apparent improvement in the 
veteran's hearing acuity.  Thus, it can not be said that the 
March 2003 audiological examination from Audiology and 
Assistive Listening necessarily reflects a greater hearing 
impairment as compared to the July 2003 VA audiological 
examination.  

Notwithstanding the veteran's arguments and contentions, in 
this case it is the present level of disability that is of 
primary concern.  Francisco, 7 Vet. App. at 58.  Thus, the 
Board finds most probative the report of July 2003 VA 
audiological examination with respect to the veteran's 
hearing acuity.  In light of the evidence of record, the 
Board finds the July 2003 audiological examination an 
accurate representation of the veteran's current level of 
hearing impairment.  

The Board is also cognizant that the RO's assignment of a 10 
percent rating appears to be based on application of the 
puretone findings (without consideration of speech 
discrimination scores) from the reports of June 2002 and 
March 2003 audiological examinations from Otolaryngology 
Associates and from Audiology and Assistive Listening, 
respectively.  The audiological findings were apparently 
applied to Table VIA.  See 38 C.F.R. § 4.85(c).  While it 
does not appear that Table VIA is applicable in this case, it 
is sufficient to say that the record does not support an 
award higher than what the RO granted.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometry results are obtained.  Hence, the 
Board has no discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi,  3 Vet. App. 
345 (1992).  In other words, the Board is bound by law to 
apply VA's rating schedule based on the veteran's audiometry 
results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under 
these circumstances, the Board finds that the record presents 
no basis for assignment of a rating higher than 10 percent 
for bilateral hearing loss.  (There is no suggestion that the 
veteran's loss of acuity is so unusual as to require referral 
for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) 
(2006).)

For all the foregoing reasons, the Board finds that the claim 
for a rating higher than 10 percent for bilateral hearing 
loss must be denied.  Given the mechanical method of deriving 
ratings for hearing loss, the benefit-of-the-doubt doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A rating higher than 10 percent for bilateral hearing loss is 
denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


